NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NOE LOPEZ-LORENZO, AKA Noe                      No.    14-72499
Moreno Lopez-Lorenzo,
                                                Agency No. A095-745-091
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Noe Lopez-Lorenzo, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      In his opening brief, Lopez-Lorenzo fails to challenge the agency’s

determination that his asylum application was untimely. See Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver). Thus, Lopez-Lorenzo’s asylum claim fails.

      Lopez-Lorenzo does not challenge the agency’s finding that he failed to

establish past persecution. Substantial evidence supports the agency’s

determination that Lopez-Lorenzo failed to establish a clear probability of future

persecution. See Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010)

(evidence did not compel a finding of a clear probability of future persecution to

qualify for withholding of removal). Thus, Lopez-Lorenzo’s withholding of

removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Lopez-Lorenzo failed to establish it is more likely than not he will be tortured by




                                          2                                   14-72499
or with the consent or acquiescence of the government. See Aden v. Holder, 589
F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                       3                                  14-72499